Citation Nr: 0937097	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  05-35 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for right leg varicose veins.  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Snyder, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1976 to May 1979 and 
February 1981 to April 1985.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).

The issue of entitlement to an increased initial rating for 
varicose veins is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic low back disorder was not incurred in service and 
is not causally related to service, to include any incident 
therein.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In October 2003, April 2004, and March 2006, the agency of 
original jurisdiction sent letters to the Veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Dingess/Hartman for 
the claim of service connection for a low back disorder.  The 
Board notes that the March 2006 notice letter postdated the 
initial adjudication.  The Board finds that no prejudice 
resulted however, because the claim was subsequently 
readjudicated without taint from the prior decision.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

With respect to the duty to assist, VA has done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing a VA examination, and obtaining a nexus opinion.  
The Board notes that the record contains evidence received 
after the most recent RO adjudication.  Review of this 
evidence reveals that it is not pertinent to the claim of 
service connection, however; thus, the Board finds that a 
remand is not necessary for initial review by the RO.  38 
C.F.R. §§ 19.37, 20.1304 (2009).  Accordingly, the Board 
finds the matter ready for adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  

Service examination records dating in March 1976, August 
1980, and September 1981 reflect normal clinical findings for 
the spine and no history of any back pain or problem.  A July 
1982 service treatment record reflects the Veteran's history 
of back pain.  The record suggests that the Veteran was 
actually complaining of pain from an incorrectly healed 
shoulder (which he had injured in June 1982) rather than from 
the back per se, however, and the record is then silent as to 
the back until August 1984, when the Veteran reported a 
history of back pain since getting hit in the back during a 
football game the previous week (as well as a history of back 
pain 10 years earlier).  Examination revealed pain in the 
right lumbar area with increased pain on flexion, and the 
Veteran was assessed with a flare-up of low back pain.  A 
follow-up August 1984 treatment record then reveals that the 
Veteran had full, pain-free range of motion, at which time 
the Veteran was diagnosed with resolving low back pain.  

The subsequent medical evidence, which includes Reserve and 
civil service examination records dating between September 
1987 and November 1992, reflects normal clinical findings for 
the spine and negative histories of back pain until August 
1994, when the Veteran reported having neck and back pain 
after a motor vehicle accident.  The August 1994 treatment 
record notes that X-ray images were negative, and follow-up 
records reveal that the low back pain was resolved by 
September 1994.  See generally McCoy and Berger Hospital 
medical records.  

The evidence, which includes a 1997 civil service examination 
record, is silent as to any back problem until April 2000, 
when the Veteran sought treatment after an acute onset of low 
back pain during work.  The record notes that the Veteran 
denied any chronic recurrent back problems and denied any 
specific injury to the back, remote or recently.  Examination 
revealed discomfort, painful motion, and tenderness, and the 
examiner assessed the Veteran with acute myofascial low back 
pain, "possibly related to some overuse or incidental 
strain."  The examiner added that the pain seemed muscular 
in origin.  

A VA examination was conducted in July 2004.  The record 
reflects the Veteran's history of daily pain in the low back 
which was associated with stiffness and weakness.  After 
examination, review of X-ray images, and review of the 
record, the examiner diagnosed the Veteran with lumbosacral 
disc disease.  The examiner stated that it was "not likely" 
that the Veteran's back disorder was related to service, to 
include the in-service football injury because it appeared 
that the in-service injury was an acute soft tissue injury 
which resolved without significant sequelae. 

Subsequent VA medical records report the Veteran's complaints 
of low back pain and findings of degenerative disc disease 
and spondylosis in the low back.  See, e.g., December 2004 VA 
treatment record; January 2005 X-ray report.  

After review of the record, the Board finds that service 
connection is not warranted for a low back disorder because, 
although the service treatment records reveal treatment for 
low back pain, the evidence does not suggest that a chronic 
low back disorder had its onset in service or has existed 
continuously since service or that the Veteran's current low 
back disorders, diagnosed as degenerative disc disease and 
spondylosis, are causally related to service.  The Board 
notes that the Veteran has attributed his low back disorder 
to service.  The Veteran, as a layperson, is not competent to 
comment on the presence or etiology of a medical disorder, 
however.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In this case, the competent evidence does not suggest that a 
chronic low back disorder had its onset in service or existed 
continuously since service:  the service treatment records 
are silent as to any low back complaints after August 1984, 
service, National Guard, and civil service examination 
reports (which date from 1976 to 2002) document normal 
clinical findings as to the spine and negative histories as 
to recurrent back pain, and the earliest evidence (to include 
history) of a chronic low back disorder dates approximately 
15 years after separation from service.  See Maxson v. Gober, 
230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (time elapsed prior to 
initial complaint can be considered as evidence against the 
claim.).  The Board notes that the Veteran now reports that 
he has had low back pain from service to the present.  
Although the Veteran is competent to report such a history, 
the Board finds that this current history is less credible 
and carries less probative value than the aforementioned 
negative histories of recurrent back pain which date between 
separation and 2000.  Furthermore, the evidence does not 
include any medical findings suggestive of a causal 
relationship between any low back disorder and service, 
though it does include an opinion from a VA physician that 
the currently diagnosed low back disorders were not incurred 
in service and were not caused by service.  Based on the 
foregoing, service connection is denied.  


ORDER

Service connection for a low back disorder is denied.  


REMAND

In September 2008, VA obtained new evidence, specifically new 
VA treatment records which are pertinent to the claim for an 
increased initial rating.  The Veteran was subsequently 
informed that he could waive RO adjudication of this 
evidence, but he did not submit a waiver of initial RO 
review.  Applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2009).  Consequently, the claim 
must be remanded, and while on remand, the RO must review 
this evidence and, if the claims remain denied, include such 
evidence in a supplemental statement of the case.  Id.  

Additionally, based on the age of the last examination (which 
was conducted in July 2004), the Board finds that a VA 
examination should be conducted to determine the current 
severity of the Veteran's varicose veins.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain all outstanding 
relevant VA treatment records, 
particularly those dating after September 
23, 2008.  The AMC should also ask the 
Veteran whether there are any outstanding 
private medical records; all reported 
outstanding private treatment records 
should be requested.  

2.  The AMC should schedule the Veteran 
for a VA examination to determine the 
severity of his varicose vein condition.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder should be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.  A complete 
rationale for any opinions expressed must 
be provided.

3.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


